Citation Nr: 0834654	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-40 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for chronic fatigue 
syndrome to include Epstein-Barr disease.  

3. Entitlement to service connection for a brain disorder 
manifested by atrophy, cognitive impairment, memory loss, 
executive dysfunction, poor writing, and poor motor skills.  

4. Entitlement to service connection for pericarditis.  

5. Entitlement to service connection for toxoplasmosis.

6. Entitlement to service connection for hypertension.  

7. Whether KS may be recognized as a "helpless child" of 
the veteran, on the basis of permanent incapacity for self-
support prior to attaining the age of 18.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1968 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

The veteran has raised the claim of special monthly pension, 
which is referred to the RO for appropriate action.  

In July 2007, the Board remanded the case to afford the 
veteran a personal hearing, which he had requested.  The 
veteran failed to appear for the hearing that was scheduled 
in January 2008.  


FINDINGS OF FACT

1. The veteran served as a surveillance radio repairman, and 
he did not engage in combat with the enemy, during his period 
of service from October 1968 to May 1971; there is no 
credible supporting evidence that the alleged in-service 
stressors occurred to support the diagnosis of post-traumatic 
stress disorder; the veteran has not communicated sufficient 
information concerning stressor incidents to permit 
meaningful corroboration efforts, and his alleged stressors 
remain uncorroborated.  

2. Epstein-Barr disease was first clinically manifest many 
years after service, and there is no competent medical 
evidence showing that Epstein-Barr disease is related to 
disease or injury of service origin, including exposure to 
non-ionizing radiation; chronic fatigue syndrome is not 
currently shown.  

3. A brain disorder manifested by atrophy, cognitive 
impairment, memory loss, executive dysfunction, poor writing, 
and poor motor skills was first clinically manifest many 
years after service, and there is no competent medical 
evidence showing that a brain disorder is related to disease 
or injury of service origin, including exposure to non-
ionizing radiation.  

4. Pericarditis is not currently shown.  

5. Toxoplasmosis was first clinically manifest many years 
after service, and there is no competent medical evidence 
showing that toxoplasmosis is related to disease or injury of 
service origin, including exposure to non-ionizing radiation.  

6. Hypertension was not shown to have had onset during 
service or to have manifested to a compensable degree within 
one year from the date of separation from service; and 
hypertension, first diagnosed after service beyond the one-
year presumptive period, is unrelated to an injury, disease, 
or event of service origin, including exposure to non-
ionizing radiation.

7. The veteran's son, KS, was born in May 1976, attained the 
age of 18 in May 1994, and was 26 years of age at the time of 
receipt of the veteran's application to establish him as a 
"helpless child" for VA benefits purposes.  

8. It is not shown that KS was permanently incapable of self-
support by reason of physical or mental defect upon attaining 
the age of 18 years; he is not a child for VA benefits 
purposes.  




CONCLUSIONS OF LAW

1. Post-traumatic stress disorder is not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).

2. Chronic fatigue syndrome including Epstein-Barr disease is 
not due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2007).  

3. A brain disorder manifested by atrophy, cognitive 
impairment, memory loss, executive dysfunction, poor writing, 
and poor motor skills is not due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).  

4. Pericarditis is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).  

5. Toxoplasmosis is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).  

6. Hypertension is not due to disease or injury that was 
incurred in or aggravated by service, and hypertension as a 
chronic disease may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

7. The requirements for KS to be recognized as a helpless 
child of the veteran have not been met.  38 U.S.C.A. §§ 
101(4), 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.102, 3.356 
(2007).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2003 (general service connection 
claims), April 2003 (post-traumatic stress disorder claim), 
July 2003 (service connection claims, except for 
hypertension), June 2004 (all issues), and August 2007 (all 
issues).  The notice included the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was notified of the 
type of evidence necessary to substantiate the claim to 
establish KS as a "helpless child" for VA benefits 
purposes. 

The veteran was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of the claims and for the degree of disability 
assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of service 
connection claim).  

To the extent that the VCAA notice about the provisions for 
the effective date of the claims and for the degree of 
disability assignable was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  As the claims are denied, no effect date or 
disability rating can be assigned as a matter of law, so 
there can be no possibility of any prejudice to the veteran 
with respect to the limited timing defect in the VCAA notice.  
Sanders v. Nicholson, 487 F.3d 881 (Fed.Cir. 2007).  

To the extent that the VCAA notice in June 2004 came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing error was cured by substantial 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the statement of the case dated in August 
2004 and supplemental statements of the case, dated in 
January 2005 and December 2005.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a personal hearing before a 
Veterans Law Judge in January 2008, but he failed to appear 
for the hearing.  The RO has obtained the service records and 
VA medical records.  The veteran has submitted numerous 
private medical records, such as those from Sacred Heart 
Hospital, Memorial Hospital, 21st Century Neurology, 
Southwest Behavioral Services, J.M., M.D., A.F., M.D., T.C., 
M.D., and D.K., M.D.  He has also submitted various documents 
and evaluation reports in connection with the claim involving 
his son, KS, as a "helpless child".  He has not identified 
any other pertinent records for the RO to obtain on his 
behalf.  

VA has not conducted medical inquiry in the form of a VA 
examination in an effort to substantiate the post-traumatic 
stress disorder claim because there is no credible supporting 
evidence of an in-service stressor.  Under these 
circumstances, a medical examination or medical opinion is 
not required under 38 C.F.R. § 3.159(c)(4).  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection for Epstein-Barr disease, brain 
disorder, toxoplasmosis, and hypertension, and further 
development in this respect is not required for the following 
reasons.  There is no record of such conditions, or 
complaints relative thereto, during or contemporaneous with 
service.  There is no competent evidence of persistent or 
recurrent symptoms relevant to such named disabilities since 
active service until many years later.  As the evidence does 
not indicate that these disabilities may be associated with 
service, to include exposure to radiation therein, a medical 
examination or medical opinion is not required under 38 
C.F.R. § 3.159(c)(4). 

VA has not conducted medical inquiry in an effort to 
substantiate the claims of service connection for chronic 
fatigue syndrome and pericarditis due to the lack of current 
diagnoses.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Further, VA has not conducted medical inquiry in the form of 
a VA compensation examination in an effort to substantiate 
the "helpless child" claim because a decision herein is not 
based on current medical evidence.  Therefore, a medical 
examination or medical opinion is not required under 38 
C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A. Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops 
hypertension to a degree of 10 percent or more within one 
year from separation from service, service connection may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  



B. Analysis

The veteran asserts that his disabilities are related to his 
exposure to non-ionizing radiation, that is, radio-frequency 
and microwave radiation, as he was a repairman of radars, 
radios, and gyroscopes on a daily basis, during service.  He 
maintains that such radiation can penetrate into tissue and 
affect internal organs.  

As the claims are not based on exposure to ionizing 
radiation, the provisions of 38 C.F.R. § 3.309, pertaining to 
presumptive service connection for certain cancers, for a 
"radiation-exposed veteran," who was involved in a 
"radiation-risk activity" during service, as the terms are 
defined, does not apply.  And provisions of 38 C.F.R. § 3.311 
do not apply because the regulation is limited to certain 
radiogenic diseases due to the exposure to ionizing radiation 
during service.  

Although the provisions of 38 C.F.R. §§ 3.309 and 3.311 are 
not applicable, the veteran may still establish entitlement 
to service connection if the evidence of record shows that 
the claimed disabilities are related to service.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  This is discussed 
below when applicable. 

The Court of Appeals for Veterans Claims has taken judicial 
notice that radar equipment emits microwave-type, non-
ionizing radiation.  Rucker v. Brown, 10 Vet. App. 67, 69 
(1997) (citing The Microwave Problem, Scientific American, 
September 1986; Effects upon Health of Occupational Exposure 
to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984).  

1. Post-traumatic Stress Disorder

The veteran claims that he has post-traumatic stress disorder 
related to events during service, particularly his 
involvement in two encounters with North Koreans.  He 
described an incident whereby two North Korean boats filled 
with explosives entered the Port of Inchon and neared 
American military vessels and his radar maintenance shop, and 
the boats were hit by aircraft fire. 

The veteran indicated that on June 29, 1970, he pulled two of 
the fatally injured North Koreans ashore.  In another 
incident, he related that toward the end of his tour from 
mid-January 1971 to mid-March 1971 in Korea he served as 
radar repairman on landing craft that made monthly supply 
runs to a remote island close to the DMZ, and that during one 
run his boat was fired upon numerous times.  He also related 
a story about the unpleasant and disrespectful reception he 
received upon returning home from Korea, and recounted an 
assault during basic training at Fort Knox, Kentucky at the 
end of 1968 when he had a knife drawn on him by a trouble-
maker trainee in which his eyeglasses were broken. 

The service personnel records show that the veteran served on 
active duty in the Army from October 1968 to May 1971 to 
include a tour of duty in Korea from March 1970 to May 1971.  
The service medical records do not show any complaint, 
finding, or diagnosis of a psychiatric disorder.  

After service, both private and VA records shows that the 
veteran received a diagnosis of post-traumatic stress 
disorder beginning in 2002, which is many years following his 
discharge from service in May 1971.  He has various other 
mental disorder diagnoses including major depressive 
disorder.  The diagnosis of post-traumatic stress disorder 
was linked, albeit tenuously, to events during his period of 
service.  A private counselor with A New Perspective 
Counseling Center commented on the veteran's symptoms in a 
statement received in April 2003, noting that the veteran had 
nightmares and flashbacks of "military trauma".  In 
statements from a counselor at Southwest Behavioral Health 
Services, dated in February and March 2003, it was noted that 
the veteran had a long history of nightmares and flashbacks 
from "Vietnam" and how he was treated upon his return to 
the States and that symptoms of post-traumatic stress 
disorder were exacerbated by the events of September 11, 
2001.  

Based on the foregoing, the legal requirements of a current 
diagnosis of post-traumatic stress disorder and of a medical 
link, although rather vague, between the current diagnosis of 
post-traumatic stress disorder and alleged in-service 
stressors have tentatively been met.  

The question in this case is whether there is credible 
supporting evidence that any alleged in-service stressor 
actually occurred to support the diagnosis of post-traumatic 
stress disorder.  38 C.F.R. § 3.304(f).    

On the question of the occurrence of an in-service stressor 
to support the diagnosis of post-traumatic stress disorder, 
the evidence necessary to establish the occurrence of an in-
service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).  

After reviewing the record, the Board finds that the veteran 
did not engage in combat with the enemy.  His service 
personnel records show that he served in the Army, and that 
his military occupational specialty was a combat area 
surveillance radio repairman.  Nonetheless, his awards 
consisting of the National Defense Medal did not reflect 
combat service.  In fact, there is no service department 
documentation that the veteran was engaged in combat with an 
enemy of the United States.  Moreover, despite his 
recollection of his boat having been harassed by North 
Koreans, the Korean conflict, ended in 1955, and the veteran 
did not serve in Vietnam during the Vietnam era. 

As the Board finds that the veteran did not engage in combat, 
credible supporting evidence other than the veteran's own 
statements is required to establish the occurrence of any 
alleged in-service, noncombat-related stressor to support the 
diagnosis of post-traumatic stress disorder.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

As for noncombat-related stressors, the veteran has 
identified encounters with the North Koreans, as described 
above, as well as a problem in basic training with another 
trainee and his poor reception upon returning home from 
Korea.  As for the poor reception, this experience was 
related in a vague manner and was not accompanied by the 
necessary details for corroboration.  As for the problem with 
another trainee in basic training, there is no service 
department documentation (e.g., service medical records) that 
the veteran's eyeglasses required repair, and there is a lack 
of sufficient detail or information of the incident to enable 
corroboration through the U.S. Army and Joint Services 
Records Research Center (JSRRC).  It is further noted that 
generalized, unspecific descriptions of stress do not lend 
themselves to meaningful verification efforts.  

As to the incidents relating to his service in Korea, in June 
2003, the RO requested that the U.S. Armed Services Center 
for Unit Records Research (CURR), now known as the U.S. Army 
and Joint Services Records Research Center (JSRRC), to verify 
the veteran's claimed stressors particularly as they were 
recounted in a May 2003 letter to the RO.  In September 2004, 
CURR/JSRRC responded that it was unable to document the 
incidents in Korea through the veteran's unit records.  The 
veteran has submitted a copy of a newspaper article relating 
that Republic of Korea Air Force jets open-fired on a North 
Korean patrol boat near the Port of Inchon, resulting in one 
crew death.  However, there was no mention of two deaths or 
the involvement of American soldiers having been involved in 
the recovery of bodies.  Additionally, in a copy of a letter 
sent to his parents in July 1970, the veteran mentioned the 
incident, stating that the North Koreans "were eventually 
caught and killed and the boat was towed into Inchon," but 
he did not reference his involvement in the affair including 
whether or not he recovered the bodies as claimed.  



Again, for the purposes of a claim for service connection for 
post-traumatic stress disorder, unless the veteran is shown 
to have served in combat through official service records or 
combat citations, which is not shown here, the veteran bears 
the burden of advancing a stressor that can be verified to 
some extent, even though not as to every single detail.  38 
C.F.R. § 3.159(c)(2)(i); see also Pentecost v. Principi, 16 
Vet. App. 124 (2002) (corroboration of every detail of a 
stressor, such as a veteran's direct, personal involvement in 
the stressful incident, may not be necessary in some 
circumstances).  

Rather, other types of traumatic events, could, on a case-by-
case basis, support service connection for post-traumatic 
stress disorder, provided however, there is sufficient 
corroboration that such incidents were in fact experienced by 
the veteran.  To do so, however, the veteran himself must 
carry the burden of advancing sufficiently detailed 
information about at least one incident to enable VA to 
corroborate it.  He has not done so in this case, even though 
this responsibility lies with him under 38 C.F.R. 
§ 3.159(c)(2)(i) and he had ample notice of the importance of 
a verified stressor in his case.

As there is no credible supporting evidence, other than the 
veteran's own statements that the alleged in-service, 
noncombat-related stressors occurred, and to the extent that 
the diagnosis of post-traumatic stress disorder was 
predicated on the alleged in-service, noncombat-related 
stressors, the Board rejects the diagnosis of post-traumatic 
stress disorder based on the alleged in-service noncombat-
related stressors as not in accordance with 38 C.F.R. 
§ 3.304(f). 

To the extent that the veteran declares that he has post-
traumatic stress disorder related to service, where as here, 
the determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim because a layperson is not competent 
to diagnose post-traumatic stress disorder, as by regulation 
the diagnosis of post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV). 38 C.F.R. § 3.304(f).  

For this reason, the Board rejects the veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service, to include exposure to radiation 
in his job as a radar repairman, apart from the diagnosis 
provided on private and VA records.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Since the current diagnosis of post-traumatic stress disorder 
is not predicated on credible supporting evidence that the 
alleged noncombat in-service stressor occurred, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

2. Chronic Fatigue Syndrome to include Epstein-Barr Disease

The veteran contends that he has chronic fatigue syndrome to 
include Epstein-Barr disease that is related to his period of 
service.  He asserts that there is credible evidence that he 
was infected with toxoplasma in service, which resulted in 
chronic fatigue and Epstein-Barr disease.  (The claim of 
service connection for toxoplasmosis is addressed below.)  

The service treatment records, however, do not show any 
complaints, findings, or diagnosis of chronic fatigue 
syndrome or Epstein-Barr disease.  Private medical records 
dated in January 1991 from J.M., M.D., indicate that the 
veteran was recently discharged from the hospital without a 
definite diagnosis.  It was noted that he had had a high 
titre of Epstein-Barr virus and responded to antibiotics.  
Medical records from Sacred Heart Hospital indicate in 
January 1991 that the veteran's final diagnosis after 10 days 
in the hospital was a consideration of the possibility of 
Epstein-Barr virus infection; in March 1991 that the veteran 
had a history of Epstein-Barr virus in January 1991; and in 
April 1996 that he had a history of the virus diagnosed in 
1990.  As for chronic fatigue syndrome, there is no 
definitive medical diagnosis of such a condition in the 
record.  

As for chronic fatigue syndrome, as the record now stands, 
there is no satisfactory proof that the veteran has a current 
diagnosis.  Without evidence of a present disability, there 
can be valid claim of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).
 
As for Epstein-Barr disease, although the evidence appears to 
show that the veteran has been exposed to the Epstein-Barr 
virus, the disability was initially manifest many years after 
his discharge from service in May 1971.  Furthermore, there 
is no medical evidence relating the viral infection to the 
veteran's period of service to include exposure to non-
ionizing radiation.  For these reasons, there is no basis for 
consideration under 38 C.F.R. § 3.303(d) in that the Epstein-
Barr disease was not shown to be due to disease or injury 
that was incurred during service.

Although the veteran is competent to describe symptoms 
pertaining to his claimed condition, he is not competent to 
diagnose chronic fatigue syndrome or Epstein-Barr disease as 
neither is a condition under case law that has been found to 
be capable of lay observation, the determination as to the 
presence of such a disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case the law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where as here, the questions involve the diagnosis of chronic 
fatigue syndrome or Epstein-Barr disease, not capable of lay 
observation, and therefore medical in nature, and of medical 
causation, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159. 

Because the veteran as a lay person is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, the Board rejects the veteran's statements 
as competent evidence to establish the diagnosis and etiology 
of chronic fatigue syndrome or Epstein-Barr disease.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the evidence demonstrates that 
the veteran's condition, diagnosed as Epstein-Barr disease, 
became manifest years after his service discharge and has not 
been medically linked to service.  Further, the Board may 
consider only independent medical evidence to support its 
finding, and there is no favorable medical evidence of 
current chronic fatigue syndrome.  As the preponderance of 
the evidence is against the claims of service connection, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  

3. Brain Disorder 

The veteran contends that he has a brain disorder manifested 
by atrophy, cognitive impairment, memory loss, executive 
dysfunction, poor writing, and poor motor skills that is 
related to his period of service.  He maintains that non-
ionizing radiation exposure has resulted in brain 
dysfunction.  He also asserts that there is credible evidence 
that he was infected with toxoplasma in service, which 
resulted in his brain disability.  

The service medical records, however, do not show any 
complaints, findings, or diagnosis of a brain disorder.  
Records from 21st Century Neurology, dated from 2002, show 
that the veteran complained of attention deficit symptoms.  
He noted a reduced capability for writing and typing, which 
seemed to be progressive.  He subsequently underwent testing 
to include CT of the brain and lumbar puncture.  The 
impressions were mild cognitive impairment with some support 
for potential conversion to Alzheimer's disease in time, 
given that it is a precursor to Alzheimer's in 80 percent of 
people and executive disorder likely due to lifelong 
attention-deficit disorder.  VA records dated in 2003 include 
mild cognitive impairment and attention deficit disorder in 
the computerized problem list.  



In view of the foregoing, the veteran's initial diagnosis of 
a brain disorder was many years after his discharge from 
active duty in May 1971.  To the extent that executive 
disorder was related to longstanding attention-deficit 
disorder, the latter was indicated to be a lifelong disorder 
and not one with an onset between October 1968 and May 1971.  
In short, there is no medical evidence relating the veteran's 
brain disorder to his period of service to include exposure 
to non-ionizing radiation. For these reasons, there is no 
basis for consideration under 38 C.F.R. § 3.303(d). 

Although the veteran is competent to describe symptoms 
pertaining to his claimed condition, he is not competent to 
diagnose a brain disorder as a brain disorder is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence of 
such a disability therefore is medical in nature, that is, 
not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case the law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where as here, the questions involve the diagnosis of a brain 
disorder, not capable of lay observation, and therefore 
medical in nature, and of medical causation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159. 

Because the veteran as a lay person is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, the Board rejects the veteran's statements 
as competent evidence to establish the diagnosis and etiology 
of a brain disorder.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the evidence demonstrates that 
the brain disorder has not been medically linked to service, 
including exposure to non-ionizing radiation.  As the Board 
may consider only independent medical evidence to support its 
findings, and there is no favorable medical evidence of a 
brain disorder related to service, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

4. Pericarditis

The veteran contends that he has pericarditis that is related 
to his period of service.  He maintains that non-ionizing 
radiation exposure has resulted in pericarditis.  He also 
asserts that there is credible evidence that he was infected 
with toxoplasma in service, which resulted in pericarditis.  

The service medical records, however, do not show any 
complaints, findings, or diagnosis of pericarditis.  After 
service, records from Memorial Hospital in February 1996 
indicate that the veteran was admitted with an impression of 
unstable angina.  Chest X-rays upon admission showed 
cardiomegaly.  The diagnoses included chest pain and to rule 
out a myocardial infarction.  Subsequent private treatment 
records, dated in February 1996, indicate that the veteran 
was under care for pericarditis.  In April 1999, the veteran 
had a history of pericarditis in 1997, which was "all 
cleared now".  In July 2001, Tri-City Cardiology Consultants 
reported that the veteran's medical history was notable for 
pericarditis in 1996 and "perhaps some other recurrent 
episodes before that".  The medical records in the file also 
show that the veteran was diagnosed and treated for coronary 
artery disease and aortic stenosis that was evidently 
attributable to rheumatic heart disease based on a history of 
childhood rheumatic fever.  

As the record now stands, there is no satisfactory proof on 
any clinical record that the veteran has a current diagnosis 
of pericarditis.  Without evidence of a present disability, 
there can be no valid claim of service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

Although the veteran is competent to describe symptoms of 
chest pain, pericarditis is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the presence of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
and as competent evidence to substantiate that he has current 
pericarditis or residuals thereof.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence of current pericarditis, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

5. Toxoplasmosis

The veteran contends that he has toxoplasmosis that is 
related to his period of service.  He asserts that he was 
infested with toxoplasma by uncooked or poorly handled food 
while based in Korea in 1970, and that the condition had been 
reactivated intermittently after service about every 10 
years.  He submitted a fact sheet obtained from the Internet 
from the Centers for Disease Control, stating that 
toxoplasmosis was an infection caused by a single-celled 
parasite called Toxoplasma gondii, which could cause serious 
problems with damage to the brain or eyes in those with 
compromised immune systems.  The detection of toxoplasmosis 
may be made by blood test.  The veteran attributes numerous 
other conditions to toxoplasma infection, including brain 
dysfunction such as cognitive impairment and executive 
dysfunction, chronic fatigue, Epstein-Barr disease, and 
pericarditis.  

The service medical records show that for the period of May 
1970 to July 1970 the veteran was seen with various 
complaints including chills, myalgia, fever, diarrhea, and 
cramps.  A parasite was suspected in July 1970 and a stool 
sample was taken, which showed no parasites.  His various 
diagnoses for that period were viral gastroenteritis, 
pyelitis, rule out hepatitis, and influenza.  There were no 
records showing findings or diagnosis of toxoplasmosis.  In a 
copy of a letter sent to his father in July 1970, the veteran 
mentioned that he was not well and had a fever and pain in 
the lower chest, which the doctors could not identify.  After 
service, private medical records, dated in 1991, from J.M., 
M.D., show that the veteran was to undergo screening for 
toxoplasmosis and a laboratory report dated in September 1991 
shows that he had antibodies for toxoplasma in the high 
positive range, which according to the report was suggestive 
of recent infection.  The file does not show that any 
subsequent illnesses were attributed to toxoplasmosis.  

In view of the foregoing, the veteran's initial diagnosis of 
toxoplasmosis was many years after his discharge from active 
duty in May 1971.  It is additionally noted that the 
laboratory report confirming the presence of toxoplasma 
antibodies suggested that the infection was recent, given 
that it was in the high positive range.  Furthermore, there 
is no medical evidence relating the veteran's toxoplasmosis 
to his period of service to include exposure to non-ionizing 
radiation. 

For these reasons, there is no basis for consideration under 
38 C.F.R. § 3.303(d) in that toxoplasmosis was not shown to 
be due to disease or injury that was incurred during service.  

Although the veteran is competent to describe symptoms 
pertaining to his claimed condition, he is not competent to 
diagnose toxoplasmosis or to relate any current disability to 
service, and toxoplasmosis is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the presence of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

For this reasons, the Board rejects the veteran's statements 
as competent evidence to substantiate the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence of toxoplasmosis, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b)

6. Hypertension

The veteran contends that he has hypertension related to 
service.  In a statement received in January 2004, he stated 
that the initial treatment for high blood pressure was 
approximately in the fall of 1974.  He also asserts that non-
ionizing radiation exposure has resulted in hypertension.  

The service medical records, however, do not show any 
complaints, findings, or diagnosis of hypertension.  Nor do 
these records show elevated blood pressure readings.  After 
service, records from Sacred Heart Hospital, dated in June 
1982 and July 1982, show a diagnosis of mild hypertension.  
In July 1982, it was noted that the veteran had been on 
hydrodiuril for five years.  Private records, dated in 1984, 
from J.M., M.D., show elevated blood pressure readings, such 
as 128/90 and 130/92.  Elevated readings were evident from 
time to time in the ensuing years, although a diagnosis of 
hypertension was not made by Dr. J.M.  Records from the 
Gilbert Center for Family Medicine dated from 1996 to 2002 
show that hypertension was "newly diagnosed" in May 2002.  
The diagnosis of hypertension was also noted on VA records 
from 2002.  More recently, records from the Heart & Vascular 
Center of Arizona indicate treatment for hypertension.  

In view of the foregoing, the veteran's initial diagnosis of 
hypertension was many years after his discharge from active 
duty in May 1971.  Further, hypertension has not been 
medically linked to the veteran's period of active duty to 
include exposure to non-ionizing radiation or to the one-year 
presumptive period following the period of active duty that 
ended in May 1972.  

For these reasons, there is no basis for consideration under 
38 C.F.R. §§ 3.303(d)  and 3.309, in that the hypertension 
was not shown to be due to disease or injury that was 
incurred during service, or shown to be manifest within one 
year of his active service discharge.

Although the veteran is competent to describe symptoms 
pertaining to his claimed condition, he is not competent to 
diagnose hypertension or to relate any current hypertension 
to service.  Hypertension is not a condition under case law, 
where lay observation has been found to be competent and 
therefore the determination as to the presence of the 
disability is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claims.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

As for the veteran's statements attributing hypertension to 
his period of active service, where, as here, the 
determinative issue involves questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim that hypertension, first documented 
many years after service, is related to his period of service 
or manifest in the first post-service year.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claim of service connection for 
hypertension, as articulated above, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

II. Helpless Child

A. Legal Criteria

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  

The provision of 38 C.F.R. § 3.356(a) states that a child 
must be shown to be permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  The focus of analysis is on the 
individual's condition at the time of his 18th birthday.  

It is that condition which determines whether entitlement to 
the status of "child" should be granted.  Dobson v. Brown, 
4 Vet. App. 443 (1993).  

The provisions of 38 C.F.R. § 3.356(b) state that rating 
determinations will be made solely on the basis of whether 
the child is permanently incapable of self-support through 
his own efforts by reason of physical or mental defects.  The 
question of permanent incapacity for self-support is one of 
fact for the rating agency to determine based on competent 
evidence of record in each individual case.  Rating criteria 
applicable to disabled veterans are not considered 
controlling.  Principal factors for consideration are:

1) Evidence that a claimant is earning 
his own support is prima facie evidence 
that he is not incapable of self-support.  
Incapacity for self-support will not be 
considered to exist when the child, by 
his own efforts, is provided with 
sufficient income for his reasonable 
support;

2) A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his condition was such that 
he was employed, provided the cause of 
incapacity is the same as that upon which 
the original determination was made and 
there were no intervening diseases or 
injuries that could be considered major 
factors.  Employment which was only 
casual, intermittent, tryout, 
unsuccessful, or terminated after a short 
period by reason of disability, should 
not be considered as rebutting permanent 
incapability of self-support otherwise 
established;

3) Employment of a child prior or 
subsequent to the delimiting age may or 
may not be a normal situation, depending 
on the educational progress of the child, 
the economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises doubt as 
to whether they would render the average 
person incapable of self-support, factors 
other than employment are for 
consideration.  In such cases it should 
be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends; and

4) The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.

B. Analysis

Documentation in the file indicates that KS was born in May 
1976 and turned 18 years of age in May 1994, and that KS is 
the child of the veteran.  In January 2003, the RO received 
the veteran's application to establish KS as a helpless child 
for VA benefits purposes; at that time, J.E.B. was 26 years 
of age.  These facts are not in dispute.  

The veteran argues that KS has a permanent learning 
disability that was established prior to 18 years of age, and 
that his son was therefore permanently incapable of self-
support by reason of physical or mental defect upon attaining 
the age of 18 years.  In a December 2003 statement, he stated 
that KS was misdiagnosed until June 2002, when he was found 
to have severe generalized anxiety disorder, attention 
deficit disorder, and Asperger's syndrome.  He indicated that 
those individuals with Asperger's syndrome and related 
disorders exhibit serious deficiencies in social and 
communication skills, which are manifested in such symptoms 
as obsessive repetitive routines, preoccupations, naïveté, 
and gullibility, and that consequently they are viewed as odd 
by peers.  

In a March 2004 statement, the veteran stated that KS's 
Asperger's syndrome was a form of autism and that he required 
continuous supervision.  The veteran added that although KS 
had above average intelligence and would graduate from a 
university after nine years, he was unable to function 
socially to the extent of providing for his own self-support.  
In support of his claim, the veteran has submitted medical 
reports, psychiatric evaluations, and statements from 
professionals who have knowledge of KS's learning 
disabilities.  

After consideration of the evidence in the file and the 
veteran's contentions, the Board finds that the evidence does 
not show that KS's disabilities made him permanently 
incapable of self-support when he turned 18 years of age.  
Rather, the medical evidence, dated prior to his 18th 
birthday suggests otherwise.  In a March 2002 evaluation by a 
pediatric neurology clinic when KS was 15 years old, it was 
found that although KS showed signs of anxiety, he did not 
have evidence of neuro-developmental problems and his history 
did not suggest any specific learning disability.  He was 
"perfectly adequate intellectually" without significant 
learning disability, and was an individual who might have 
enough evidence of depression to justify treatment with an 
anti-depressant.  Soon thereafter, KS underwent additional 
testing by a school psychologist, who found him to be with 
average intellectual potentials, but who had difficulty 
maximizing the potentials due to a combination of situations 
to include a learning disability and situational anxiety.  

Over a year later, in July 1993, KS underwent comprehensive 
psychological testing by the same school psychologist because 
attention deficit disorder was suspected.  His attention and 
concentration skills were his evident weaknesses, and areas 
of concern included following oral directions, comprehending 
verbal discussions, difficulty following multiple step 
requests and organizing himself to plan schedules, and 
planning for extended assignments or preparing for tests and 
quizzes.  The examiner concluded that KS should be able to 
perform academically at a level consistent with same-aged 
peers but was frustrated in this attempt by attention 
problems that negatively impacted his potential.  

KS's difficulties in school moreover were noted in a May 1992 
high school letter stating that KS would be able to use a 
tape recorder during lectures as he had difficulty in 
processing visual information.  The foregoing medical 
evidence and school letter clearly show that KS had learning 
difficulties in school, but such evidence does not 
demonstrate that KS's disability had caused him to be 
incapable of self-support on a permanent basis.  

The Board may consider only independent medical evidence to 
support its findings, and if the medical evidence of record 
is insufficient, it is not free to substitute its own 
unsubstantiated medical conclusion.  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  The Board cannot conclude that 
the medical problems noted in the foregoing reports made KS 
permanently incapable of self-support at his 18th birthday 
because the medical evidence of record does not support such 
a finding.  

The veteran has submitted various evaluation reports dated 
from 1999 to 2002, many years after KS had reached the age of 
18.  These reports show diagnoses of moderate to severe 
generalized anxiety disorder with obsessive compulsive and 
performance and test anxiety features, some features of 
attention deficit disorder without hyperactivity, major 
depressive disorder, dysthymia, panic disorder, and 
Asperger's syndrome.  These assessments of KS's more recent 
condition are not probative in determining whether he was 
permanently incapable of self-support at the age of 18.  
Dobson, 4 Vet. App. at 445-46.  

In any case, the evaluation reports such as the psycho-
educational evaluation in December 1999 found the 23-year old 
KS to be capable of competing at the college level but with a 
need for much help and accommodation.  Further, the 
evaluation found that KS did not seem to have any classic 
learning disabilities but that his learning was seriously 
affected by performance anxieties and ineffective learning 
strategies.  In a January 2000 assessment to assist in 
determining KS's present level of functioning while 
identifying vocational goals compatible with his 
disabilities, it was found that his potential for employment 
was not precluded by his learning impairments.  He was even 
encouraged to focus on certain vocations that would be 
compatible with his disabilities.  In a March 2001 statement, 
a psychiatrist treating KS indicated that although he would 
benefit from regular psychotherapy and pharmacologic 
management, KS had a disability that had existed since 
childhood but did not currently incapacitate him, that is, 
make him incapable of earning a living.  This psychiatrist 
further noted in a March 2003 statement that KS's mental 
health concerns impaired him socially, interpersonally, and 
academically, yet she did not offer an opinion regarding 
permanent incapacity for self-support.  Despite the gravity 
of the mental disabilities noted in these records, the 
evaluators and medical providers do not indicate that KS was 
permanently incapable of self-support, either by his 18th 
birthday or at present.  

Further, the factors in 38 C.F.R. § 3.56(b) note that a lack 
of employment prior to or after the age of 18 is not a major 
factor in determining whether a person is permanently 
incapable of self-support, unless it can be shown that the 
lack of employment was due to physical or mental 
disabilities.  KS's work history was described in a December 
1999 evaluation as being limited, consisting of odd jobs and 
working as a lifeguard during the summers from 1992 to 1998, 
during his years as a student.  There is no evidence of his 
current employment status.  Although the veteran is competent 
to describe KS's behavior, he is not competent to establish 
that KS was permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  38 C.F.R. § 3.159(a).




For the above reasons, the Board finds that the KS is not a 
"helpless child" of the veteran for the purpose of VA 
benefits.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for chronic fatigue syndrome to include 
Epstein-Barr disease is denied.  

Service connection for a brain disability manifested by 
atrophy, cognitive impairment, memory loss, executive 
dysfunction, poor writing, and poor motor skills is denied.  

Service connection for pericarditis is denied.  

Service connection for toxoplasmosis is denied.  

Service connection for hypertension is denied.  

As KS may not be recognized as a "helpless child" of the 
veteran, on the basis of permanent incapacity for self-
support prior to attaining the age of 18, the claim is 
denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


